                                     .UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF LOUISIANA

FRANK SCOTT                                                                       CIVIL ACTION

VERSUS                                                                            NO. 19-2232

DARRYL VANNOY, WARDEN                                                             SECTION “G”(3)

                                                           ORDER

           “A COA [Certificate of Appealability] will issue only if the requirements of [28 U.S.C.]

§ 2253 have been satisfied.”1 Section 2253(c) permits issuance of a COA when “a petitioner has

made a ‘substantial showing of the denial of a constitutional right.’” 2 “Under this standard, when

a district court denies habeas relief by rejecting constitutional claims on their merits, ‘the petitioner

must demonstrate that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.’”3 When the district court denies the petition on

procedural grounds without reaching the merits, the petitioner must show “that jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a constitutional

right and that jurists of reason would find it debatable whether the district court was correct in its

procedural ruling.”4

           The petitioner must demonstrate “‘something more than the absence of frivolity or the

existence of mere ‘good faith’ on his or her part.’”5 However, a COA should not be denied “merely




           1
               Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).
           2
               Id. (quoting 28 U.S.C. § 2253(c)).
           3
               McGowen v. Thaler, 675 F.3d 482, 498 (5th Cir. 2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)).
           4
               Id. (quoting Slack, 529 U.S. at 484).
           5
               Id. (quoting Miller-El, 537 U.S. at 338).
because [the court] believes the applicant will not demonstrate an entitlement to relief.” 6 In

addition “any doubts as to whether a COA should be granted are resolved in the petitioner’s

favor,”7 and the severity of the penalty may be a consideration in deciding whether a petitioner has

made a “substantial showing.” 8

         In the instant case, the petition is clearly untimely, and that determination would not

engender debate among reasonable jurists. Accordingly,

         IT IS HEREBY ORDERED that a Certificate of Appealability is DENIED.

         NEW ORLEANS, LOUISIANA, this 29th
                                      _______ day of March, 2020.



                                                               _________________________________
                                                               NANNETTE JOLIVETTE BROWN
                                                               CHIEF JUDGE
                                                               UNITED STATES DISTRICT COURT




         6
             Id. (quoting Miller-El, 537 U.S. at 337).
         7
             Id.
         8
           See id.; Hill v. Johnson, 2010 F.3d 481 484 (5th Cir. 2000) (“[W]e may consider the severity of his
penalty in determining whether he has met his ‘substantial showing’ burden.”).
